El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Firme la sentencia dictada finalmente en este pleito, la parte demandante presentó un memorándum de costas, de-sembolsos y honorarios y ascendentes' a $3,615.35. El de-mandado lo impugnó y la corte de distrito ordenó el pago de $1,586.35. El demandado apeló para ante este tribunal.
*518El memorándum contiene las siguientes partidas: “hono-rarios del abogado Eugenio Benitez Castaño ante la corte de distrito, $700. Idem ante el Tribunal Supremo, $1,000. Honorarios del abogado M. Tons Soto ante la corte de dis-trito y el Tribunal Supremo, $1,000.”
La resolución de la corte de distrito en cuanto a esas partidas fué así: “y en cuanto se refiere a los honorarios de los abogados Eugenio Benitez Castaño y M. Tous Soto, que se fijan en las cantidades de $1,700 y $1,000, respectiva-mente, se reducen, vistos estos autos y dada la cuantía de la sentencia dictada en definitiva por el Tribunal Supremo, a las cantidades de $800 y $700.”
Como se ve cobráronse aquí honorarios no sólo por el trabajo realizado en la corte de distrito, sí que también por el efectuado en el Tribunal Supremo. Y la corte tuvo en cuenta ambos- trabajos.
El pronunciamiento de la sentencia sobre pago de hono-rarios se refería naturalmente a las costas causadas a la fecha de dicha sentencia. La Corte Suprema dejó en pie ese pronunciamiento. Ningún tribunal hizo pronunciamiento al-guno sobre el pago de honorarios por trabajos realizados con motivo de la apelación y en tal virtud la corte de distrito actuó sin autoridad al tener en cuenta dicho trabajo para fijar *la cuantía de los honorarios y como no tenemos base para determinar lo que hubiera decidido la corte de distrito con respecto al trabajo realizado en dicha corte considerado aisladamente, la resolución que se impone es devolver .el asunto a la repetida corte para que lo considere y resuelva de nuevo con arreglo a los principios expuestos en esta opi-nión y en la emitida en el caso de Nicot v. Valdecilla et al., decidido hoy, en el cual la misma cuestión aquí envuelta se estudia con más amplitud.

Revocada la resolución recurrida y devuelto el caso a la corte de su origen.

*519Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. Hutchison firmó “Conforme con la sentencia. ’ ’